 

Exhibit 10.69

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

BRG T&C BLVD HOUSTON, LLC

 

THIS LIMITED LIABILITY AGREEMENT (“Agreement”) of BRG T&C BLVD HOUSTON, LLC, a
Delaware limited liability company (the “Company”), is effective as of June 30,
2014, between the Company and Bluerock Residential Holdings, LP, a Delaware
limited partnership, as the sole member of the Company (the “Member”).

 

RECITALS

 

A.           The Member has caused the Company to be organized as a Delaware
limited liability company in accordance with the Delaware Limited Liability
Company Act, as amended and in force from time to time (the “Act”).

 

B.           The undersigned desires to execute this Agreement in order to set
forth the terms and conditions under which the management, business, and
financial affairs of the Company will be conducted.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, covenants, and conditions herein contained, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby covenants
and agrees as follows:

 

ARTICLE I

PURPOSE AND POWERS OF COMPANY

 

1.01         Purpose. The Company’s purpose is to acquire, hold, invest, sell or
otherwise dispose of assets which it shall from time to time own, and to engage
in any and all other related business activities.

 

1.02         Powers. The Company shall have all powers of a limited liability
company organized under the Act and not proscribed by the Act, its Certificate
of Formation, or this Agreement.

 



1

 

 

ARTICLE II

NAME AND ADDRESS OF INITIAL MEMBER

 

2.01         Name and Address. The name, address, and initial membership
interest of the initial Member is as follows:

 

Name/Address Membership Interest Bluerock Residential Holdings, LP, 100% a
Delaware limited partnership   712 Fifth Avenue, 9th Floor   New York, New York
10019  

 

ARTICLE III

MANAGEMENT BY SOLE MEMBER

 

3.01         In General. The powers of the Company shall be exercised by, or
under the authority of, and the business and affairs of the Company shall be
managed under the direction of, the Member. Subject to the other provisions of
this Agreement, the Member shall be entitled to make all decisions and take all
actions for the Company, including the execution of all documents, agreements,
certificates, and other writings in the name of, and on behalf of, the Company.

 

3.02         Indemnification. The Company shall indemnify, defend, and hold
harmless the Member (including its partners, members, officers, directors,
agents, employees, and affiliates) to the fullest extent permitted under the Act
against any and all liability, damage, loss, cost, or expense (including,
without limitation, attorneys’ fees) incurred by the Member arising out of any
transaction or course of conduct relating to the business and affairs of the
Company.

 

3.03         Elimination of Liability. In any proceeding brought in the right of
the Company or by or on behalf of the Members of the Company, the damages
assessed against a Member arising out of a single transaction, occurrence, or
course of conduct shall not exceed one dollar, unless such member engaged in
willful misconduct or a knowing violation of the criminal law.

 

3.04         Advances. Expenses (including legal fees and expenses) of the
Member (including its partners, members, officers, directors, agents, employees,
and affiliates) incurred by the Member arising out of any transaction or course
of conduct relating to the business and affairs of the Company may be paid by
the Company in advance of the final disposition of any proceeding relating
thereto.

 

ARTICLE IV

CONTRIBUTIONS TO THE COMPANY AND DISTRIBUTIONS

 

4.01         Member Capital Contributions. The Member, upon execution of this
Agreement, shall have contributed as the Member’s initial capital contribution
the cash and/or other property set forth on Exhibit A attached hereto.

 

4.02         Distributions and Allocations. All distributions of cash or other
property (except upon the Company’s dissolution which shall be governed by the
applicable provisions of the Act) and all allocations of income, profits, and
loss shall be made 100% to the Member in accordance with its membership interest
in the Company.

 

2

 

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.01         Governing Law. This Agreement shall be construed, enforced, and
interpreted in accordance with the laws of the State of Delaware without regard
to conflicts of law provisions and principles thereof.

 

5.02         Amendments. No amendment or modification of this Agreement shall be
effective unless approved in writing by the Member.

 

5.03         Construction. Whenever the singular is used in this Agreement and
when required by the context, the same shall include the plural, and the
masculine gender shall include the feminine and neuter genders, and vice versa.

 

5.04         Headings. The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent, or intent of this Agreement or any provision hereof.

 

5.05         Heirs, Successors, and Assigns. Each and all of the covenants,
terms, provisions, and agreements herein contained shall be binding upon, and
inure to the benefit of, the parties hereto and, to the extent permitted by this
Agreement, their respective heirs, legal representatives, successors, and
assigns.

 

5.06         Creditors. None of the provisions of this Agreement shall be for
the benefit of, or enforceable by, any creditor of the Company or the Member.

 

[SIGNATURES ON FOLLOWING PAGE]

 

3

 

 

The undersigned hereby agree, acknowledge, and certify that the foregoing
constitutes the sole and entire Limited Liability Company Agreement of the
Company, effective as of the date first written above.

 

SOLE MEMBER: Bluerock residential holdings, lp,   a Delaware limited partnership
        By: Bluerock Multifamily Growth REIT, Inc.,     a Maryland corporation  
Its: General Partner           By: /s/ R. Ramin Kamfar       R. Ramin Kamfar    
Its: Chief Executive Officer

 

COMPANY: BRG T&C BLVD HOUSTON, LLC,   a Delaware limited liability company      
  By: Bluerock Residential Holdings, LP,     a Delaware limited partnership  
Its: Sole Member           By: Bluerock Multifamily Growth REIT, Inc.       a
Maryland corporation     Its: General Partner               By: /s/ R. Ramin
Kamfar         R. Ramin Kamfar       Its: Chief Executive Officer

 

4

 

 

EXHIBIT A

 

Initial Capital Contribution of the Member

 

Members  Cash or Property Contributed   Amount            Bluerock Residential
Holdings, LP       $100              TOTAL       $100 

 



 

 

